            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOSEPH R. LORDAN, SB# 265610
            2   Email: Joseph.Lordan@Lewisbrisbois.com
              VINCENT R. FISHER, SB# 276334
            3   Email: Vincent.Fisher@Lewisbrisbois.com
              333 Bush Street, Suite 1100
            4 San Francisco, California 94104-2872
              Telephone: 415.362.2580
            5 Facsimile: 415.434.0882

            6 Attorneys for FRONTIER MANAGEMENT LLC,
              FRONTIER SENIOR LIVING, LLC and GH SENIOR
            7 LIVING, LLC dba GREENHAVEN ESTATES ASSISTED LIVING

            8

            9                                     UNITED STATES DISTRICT COURT
           10                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
           11

           12 JOSHUA WRIGHT on behalf of himself and                 CASE NO. 2:19-CV-01767 JAM-CKD
              all others similarly situated,
           13                                                        STIPULATED PROTECTIVE ORDER
                              Plaintiffs,                            AND FED. R. EVID 502(D) ORDER RE
           14                                                        PRIVILEGED OR WORK PRODUCT
                      vs.                                            DOCUMENTS
           15
              FRONTIER MANAGEMENT LLC,                               Trial Date:       None Set
           16 FRONTIER SENIOR LIVING, LLC and GH
              SENIOR LIVING, LLC dba GREENHAVEN
           17 ESTATES ASSISTED LIVING,

           18                       Defendants.

           19

           20 1.         PURPOSES AND LIMITATIONS
           21            Disclosure and discovery activity in this action are likely to involve production of
           22 confidential, proprietary, or private information for which special protection from public

           23 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

           24 Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated

           25 Protective Order. The parties acknowledge that this Order does not confer blanket protections on

           26 all disclosures or responses to discovery and that the protection it affords from public disclosure

           27 and use extends only to the limited information or items that are entitled to confidential treatment

LEWI       28   4825-2670-4568.1                                   1                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,

            2 below, that this Stipulated Protective Order does not entitle them to file confidential information

            3 under seal; Civil Local Rule 141 sets forth the procedures that must be followed and the standards

            4 that will be applied when a party seeks permission from the court to file material under seal.

            5 2.         DEFINITIONS

            6
                         2.1       Challenging Party: a Party or Non-Party that challenges the designation of
            7
                information or items under this Order.
            8
                         2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is
            9
                generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
           10
                of Civil Procedure 26(c).
           11
                         2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
           12
                well as their support staff).
           13
                         2.4       Designating Party: a Party or Non-Party that designates information or items that it
           14
                produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
           15
                         2.5       Disclosure or Discovery Material: all items or information, regardless of the
           16
                medium or manner in which it is generated, stored, or maintained (including, among other things,
           17
                testimony, transcripts, and tangible things), that are produced or generated in disclosures or
           18
                responses to discovery in this matter.
           19
                         2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to
           20
                the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
           21
                consultant in this action.
           22
                         2.7       House Counsel: attorneys who are employees of a party to this action. House
           23
                Counsel does not include Outside Counsel of Record or any other outside counsel.
           24
                         2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
           25
                entity not named as a Party to this action.
           26
                         2.9       Outside Counsel of Record: attorneys who are not employees of a party to this
           27

LEWI       28   4825-2670-4568.1                                   2                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 action but are retained to represent or advise a party to this action and have appeared in this action

            2 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

            3            2.10      Party: any party to this action, including all of its officers, directors, employees,

            4 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

            5            2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

            6 Material in this action.

            7            2.12      Professional Vendors: persons or entities that provide litigation support services

            8 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

            9 organizing, storing, or retrieving data in any form or medium) and their employees and
           10 subcontractors.

           11            2.13      Protected Material: any Disclosure or Discovery Material that is designated as

           12 “CONFIDENTIAL.”

           13            2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
           14 Producing Party.

           15 3.         SCOPE

           16            The protections conferred by this Stipulation and Order cover not only Protected Material

           17 (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

           18 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

           19 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

           20 However, the protections conferred by this Stipulation and Order do not cover the following

           21 information: (a) any information that is in the public domain at the time of disclosure to a

           22 Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

           23 result of publication not involving a violation of this Order, including becoming part of the public

           24 record through trial or otherwise; and (b) any information known to the Receiving Party prior to

           25 the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

           26 the information lawfully and under no obligation of confidentiality to the Designating Party. Any

           27 use of Protected Material at trial shall be governed by a separate agreement or order.

LEWI       28   4825-2670-4568.1                                    3                    2:19-CV-01767 JAM-CKD
S                                                  STIPULATED PROTECTIVE ORDER AND
BRISBOI                         FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 4.         DURATION

            2            Even after final disposition of this litigation, the confidentiality obligations imposed by this

            3 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

            4 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

            5 and defenses in this action, with or without prejudice; and (2) final judgment herein after the

            6 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

            7 including the time limits for filing any motions or applications for extension of time pursuant to

            8 applicable law.

            9 5.         DESIGNATING PROTECTED MATERIAL
           10            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party

           11 or Non-Party that designates information or items for protection under this Order must take care to

           12 limit any such designation to specific material that qualifies under the appropriate standards. The

           13 Designating Party must designate for protection only those parts of material, documents, items, or

           14 oral or written communications that qualify – so that other portions of the material, documents,

           15 items, or communications for which protection is not warranted are not swept unjustifiably within

           16 the ambit of this Order.

           17            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

           18 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

           19 unnecessarily encumber or retard the case development process or to impose unnecessary

           20 expenses and burdens on other parties) expose the Designating Party to sanctions.

           21 If it comes to a Designating Party’s attention that information or items that it designated for

           22 protection do not qualify for protection, that Designating Party must promptly notify all other

           23 Parties that it is withdrawing the mistaken designation.

           24            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order
           25 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

           26 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

           27 designated before the material is disclosed or produced.

LEWI       28   4825-2670-4568.1                                   4                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1            Designation in conformity with this Order requires:

            2            (a)       for information in documentary form (e.g., paper or electronic documents, but

            3 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

            4 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

            5 portion or portions of the material on a page qualifies for protection, the Producing Party also

            6 must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

            7 margins).

            8            A Party or Non-Party that makes original documents or materials available for inspection

            9 need not designate them for protection until after the inspecting Party has indicated which material
           10 it would like copied and produced. During the inspection and before the designation, all of the

           11 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

           12 Party has identified the documents it wants copied and produced, the Producing Party must

           13 determine which documents, or portions thereof, qualify for protection under this Order. Then,

           14 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

           15 legend to each page that contains Protected Material. If only a portion or portions of the material

           16 on a page qualifies for protection, the Producing Party also must clearly identify the protected

           17 portion(s) (e.g., by making appropriate markings in the margins).

           18            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
           19 Designating Party identify on the record, before the close of the deposition, hearing, or other

           20 proceeding, all protected testimony.

           21            (c) for information produced in some form other than documentary and for any other
           22 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

           23 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

           24 portion or portions of the information or item warrant protection, the Producing Party, to the

           25 extent practicable, shall identify the protected portion(s).

           26            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

           27 designate qualified information or items does not, standing alone, waive the Designating Party’s

LEWI       28   4825-2670-4568.1                                   5                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 right to secure protection under this Order for such material. Upon timely correction of a

            2 designation, the Receiving Party must make reasonable efforts to assure that the material is

            3 treated in accordance with the provisions of this Order.

            4 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
            5            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
            6 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

            7 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

            8 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

            9 challenge a confidentiality designation by electing not to mount a challenge promptly after the
           10 original designation is disclosed.

           11            6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution
           12 process by providing written notice of each designation it is challenging and describing the basis

           13 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

           14 notice must recite that the challenge to confidentiality is being made in accordance with this

           15 specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

           16 good faith and must begin the process by conferring directly (in voice to voice dialogue; other

           17 forms of communication are not sufficient) within 14 days of the date of service of notice. In

           18 conferring, the Challenging Party must explain the basis for its belief that the confidentiality

           19 designation was not proper and must give the Designating Party an opportunity to review the

           20 designated material, to reconsider the circumstances, and, if no change in designation is offered, to

           21 explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of

           22 the challenge process only if it has engaged in this meet and confer process first or establishes that

           23 the Designating Party is unwilling to participate in the meet and confer process in a timely

           24 manner.

           25            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court
           26 intervention, the Designating Party shall file and serve a motion to retain confidentiality in

           27 compliance with Civil Local Rule 141 within 21 days of the initial notice of challenge or within

LEWI       28   4825-2670-4568.1                                   6                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 14 days of the parties agreeing that the meet and confer process will not resolve their dispute,

            2 whichever is earlier. Each such motion must be accompanied by a competent declaration

            3 affirming that the movant has complied with the meet and confer requirements imposed in the

            4 preceding paragraph. Failure by the Designating Party to make such a motion including the

            5 required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

            6 confidentiality designation for each challenged designation. In addition, the Challenging Party

            7 may file a motion challenging a confidentiality designation at any time if there is good cause for

            8 doing so, including a challenge to the designation of a deposition transcript or any portions

            9 thereof. Any motion brought pursuant to this provision must be accompanied by a competent
           10 declaration affirming that the movant has complied with the meet and confer requirements

           11 imposed by the preceding paragraph.

           12            The burden of persuasion in any such challenge proceeding shall be on the Designating

           13 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

           14 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

           15 sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

           16 file a motion to retain confidentiality as described above, all parties shall continue to afford the

           17 material in question the level of protection to which it is entitled under the Producing Party’s

           18 designation until the court rules on the challenge.

           19 7.         ACCESS TO AND USE OF PROTECTED MATERIAL

           20            7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

           21 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

           22 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

           23 the categories of persons and under the conditions described in this Order. When the litigation has

           24 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

           25 DISPOSITION).

           26            Protected Material must be stored and maintained by a Receiving Party at a location and in

           27 a secure manner that ensures that access is limited to the persons authorized under this Order.

LEWI       28   4825-2670-4568.1                                   7                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

            2 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

            3 information or item designated “CONFIDENTIAL” only to:

            4            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
            5 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

            6 for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

            7 attached hereto as Exhibit A;

            8            (b) the officers, directors, and employees (including House Counsel) of the Receiving

            9 Party to whom disclosure is reasonably necessary for this litigation and who have signed the
           10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

           11            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
           12 reasonably necessary for this litigation and who have signed the “Acknowledgment and

           13 Agreement to Be Bound” (Exhibit A);

           14            (d) the court and its personnel;

           15            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

           16 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

           17 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

           18            (f) during their depositions, witnesses in the action to whom disclosure is reasonably

           19 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

           20 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

           21 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

           22 bound by the court reporter and may not be disclosed to anyone except as permitted under this

           23 Stipulated Protective Order.

           24            (g) the author or recipient of a document containing the information or a custodian or other

           25 person who otherwise possessed or knew the information.

           26 / / /

           27 / / /

LEWI       28   4825-2670-4568.1                                   8                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

            2            LITIGATION
            3            If a Party is served with a subpoena or a court order issued in other litigation that compels
            4 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

            5 must:

            6                  (a) promptly notify in writing the Designating Party. Such notification shall include a
            7 copy of the subpoena or court order;

            8                  (b) promptly notify in writing the party who caused the subpoena or order to issue in

            9 the other litigation that some or all of the material covered by the subpoena or order is subject to
           10 this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

           11 and

           12                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

           13 Designating Party whose Protected Material may be affected.

           14            If the Designating Party timely seeks a protective order, the Party served with the subpoena

           15 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

           16 before a determination by the court from which the subpoena or order issued, unless the Party has

           17 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

           18 expense of seeking protection in that court of its confidential material – and nothing in these

           19 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

           20 disobey a lawful directive from another court.

           21 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

           22            LITIGATION

           23            (a)       The terms of this Order are applicable to information produced by a Non-Party in

           24 this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

           25 connection with this litigation is protected by the remedies and relief provided by this Order.

           26 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

           27 additional protections.

LEWI       28   4825-2670-4568.1                                   9                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1             (b)      In the event that a Party is required, by a valid discovery request, to produce a

            2 Non- Party’s confidential information in its possession, and the Party is subject to an agreement

            3 with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

            4                      (1) promptly notify in writing the Requesting Party and the Non-Party that some

            5 or all of the information requested is subject to a confidentiality agreement with a Non-Party;

            6                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

            7 in this litigation, the relevant discovery request(s), and a reasonably specific description of the

            8 information requested; and

            9                      (3) make the information requested available for inspection by the Non-Party.
           10            (c)       If the Non-Party fails to object or seek a protective order from this court within 14
           11 days of receiving the notice and accompanying information, the Receiving Party may produce the

           12 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

           13 seeks a protective order, the Receiving Party shall not produce any information in its possession or

           14 control that is subject to the confidentiality agreement with the Non-Party before a determination

           15 by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

           16 of seeking protection in this court of its Protected Material.

           17 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
           18            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
           19 Material to any person or in any circumstance not authorized under this Stipulated Protective

           20 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

           21 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

           22 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

           23 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

           24 Agreement to Be Bound” that is attached hereto as Exhibit A.

           25 / / /

           26 / / /

           27 / / /

LEWI       28   4825-2670-4568.1                                   10                    2:19-CV-01767 JAM-CKD
S                                                  STIPULATED PROTECTIVE ORDER AND
BRISBOI                         FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

            2            MATERIAL

            3            When a Producing Party gives notice to Receiving Parties that certain inadvertently

            4 produced material is subject to a claim of privilege or other protection, the obligations of the

            5 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

            6 provision is not intended to modify the Parties’ agreement pursuant to Fed. R. Evid. 502(d), (e)

            7 on the effect of disclosure of a communication or information covered by the attorney-client

            8 privilege or work product protection, which agreement is as follows:

            9            The production of privileged or work-product protected documents, electronically stored
           10 information (“ESI”) or information, whether inadvertently or otherwise, is not a waiver of the

           11 privilege or protection from discovery in this case or in any other federal or state proceeding. This

           12 Stipulated Order shall be interpreted to provide the maximum protection allowed by Fed. R. Evid.

           13 502(d).

           14            Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a
           15 review of documents, ESI or information (including metadata) for relevance, responsiveness

           16 and/or segregation of privileged and/or protected information before production.

           17 12.        MISCELLANEOUS

           18            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

           19 seek its modification by the court in the future.

           20            12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective

           21 Order no Party waives any right it otherwise would have to object to disclosing or producing any

           22 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

           23 Party waives any right to object on any ground to use in evidence of any of the material covered

           24 by this Protective Order.

           25            12.3      Filing Protected Material. Without written permission from the Designating Party

           26 or a court order secured after appropriate notice to all interested persons, a Party may not file in

           27 the public record in this action any Protected Material. A Party that seeks to file under seal any

LEWI       28   4825-2670-4568.1                                   11                    2:19-CV-01767 JAM-CKD
S                                                  STIPULATED PROTECTIVE ORDER AND
BRISBOI                         FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

            2 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

            3 issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing

            4 that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

            5 to protection under the law. If a Receiving Party's request to file Protected Material under seal

            6 pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party may file the

            7 information in the public record unless otherwise instructed by the court.

            8 13.        FINAL DISPOSITION

            9            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
           10 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

           11 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

           12 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

           13 the Protected Material is returned or destroyed, the Receiving Party must submit a written

           14 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

           15 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

           16 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

           17 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

           18 of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

           19 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

           20 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

           21 consultant and expert work product, even if such materials contain Protected Material. Any such

           22 archival copies that contain or constitute Protected Material remain subject to this Protective Order

           23 as set forth in Section 4.

           24 / / /

           25 / / /

           26 / / /

           27 / / /

LEWI       28   4825-2670-4568.1                                  12                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

            2

            3 DATED: March 28, 2020                      SCHNEIDER WALLACE COTTRELL KONECKY
                                                         WOTKYNS LLP
            4
                                                         By:          /s/ Ori Edelstein
            5                                                  Carolyn Hunt Cottrell, Esq.
                                                               Ori Edelstein, Esq.
            6                                                  Attorneys for Plaintiff JOSHUA WRIGHT AND
                                                               THE PUTATIVE CLASS AND COLLECTIVE
            7

            8

            9 DATED: March 28, 2020                      LEWIS BRISBOIS BISGAARD & SMITH         LLP

           10
                                                         By:          /s/ Joseph Lordan
           11                                                  Joseph R. Lordan
                                                               Attorneys for FRONTIER MANAGEMENT LLC,
           12
                                                               FRONTIER SENIOR LIVING, LLC and GH
           13                                                  SENIOR LIVING, LLC dba GREENHAVEN
                                                               ESTATES ASSISTED LIVING
           14

           15 PURSUANT TO STIPULATION, IT IS SO ORDERED.

           16
                DATED: 3/30/2020
           17
                                                            John A. Mendez___________________________
           18                                               United States District Court Judge
           19

           20

           21

           22

           23

           24

           25

           26

           27

LEWI       28   4825-2670-4568.1                                  13                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1
                                                               XHIBIT A
            2
                                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
            3 I,           [print or type full name], of      [print or type full address], declare under penalty of
            4 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

            5 issued by the United States District Court for the Eastern District of California on [date] in the

            6 case of              [insert formal name of the case and the number and initials assigned to it by
            7 the court]. I agree to comply with and to be bound by all the terms of this Stipulated Protective

            8 Order and I understand and acknowledge that failure to so comply could expose me to sanctions

            9 and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
           10 manner any information or item that is subject to this Stipulated Protective Order to any person or

           11 entity except in strict compliance with the provisions of this Order.

           12 I further agree to submit to the jurisdiction of the United States District Court for the Eastern

           13 District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

           14 even if such enforcement proceedings occur after termination of this action.

           15
                I hereby appoint                                   [print or type full name] of
           16                                                     [print or type full address and telephone number]
                                                                  as
           17
                my California agent for service of process in connection with this action or any proceedings
           18
                related to enforcement of this Stipulated Protective Order.
           19

           20
                Date:
           21
                City and State where sworn and signed:
           22

           23
                Printed name:
           24

           25
                Signature:
           26

           27

LEWI       28   4825-2670-4568.1                                  14                    2:19-CV-01767 JAM-CKD
S                                                 STIPULATED PROTECTIVE ORDER AND
BRISBOI                        FED. R. EVID 502(D) ORDER RE PRIVILEGED OR WORK PRODUCT DOCUMENTS
S
BISGAARD
            1                         FEDERAL COURT CERTIFICATE OF SERVICE
                                    Joshua Wright, et al. v. Frontier Management LLC, et al.
            2                  USDC Eastern District of California Case No.: 2:19-CV-01767 JAM-CKD

            3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

            4         At the time of service, I was over 18 years of age and not a party to the action. My
              business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
            5 in the office of a member of the bar of this Court at whose direction the service was made.

            6            On March 28, 2020, I served the following document(s):

            7            STIPULATED PROTECTIVE ORDER AND FED. R. EVID 502(D) ORDER RE
                         PRIVILEGED OR WORK PRODUCT DOCUMENTS
            8
                    I served the documents on the following persons at the following addresses (including fax
            9 numbers and e-mail addresses, if applicable):
           10 Carolyn Hunt Cottrell, Esq.                         T: 415.421.7100
              Ori Edelstein, Esq.                                 F: 415.421.7105
           11 SCHNEIDER WALLACE COTTRELL                          E: ccottrell@schneiderwallace.com
              KONECKY WOTKYNS LLP                                 E: oedelstein@schneiderwallace.com
           12 2000 Powell Street, Suite 1400
              Emeryville, California 94608
           13
              Attorneys for Plaintiff Joshua Wright and
           14 the Putative Class and Collective

           15
                         The documents were served by the following means:
           16
                        (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
           17            documents with the Clerk of the Court using the CM/ECF system, which sent notification
                         of that filing to the persons listed above.
           18
                      I declare under penalty of perjury under the laws of the United States of America and the
           19 State of California that the foregoing is true and correct.

           20            Executed on March 28, 2020, at San Francisco, California.
           21

           22                                                    /s/ Sharice Valenzuela
                                                                 Sharice Valenzuela
           23

           24

           25

           26

           27

LEWI       28   4825-2670-4568.1                                 15                         2:19-CV-01767 JAM-CKD
S                                                     CERTIFICATE OF SERVICE
BRISBOI
S
BISGAARD
